 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SPREAD ACCOUNT AGREEMENT
 
among
 
UPFC AUTO RECEIVABLES TRUST 2007-B,
as Issuing Entity,

 
AMBAC ASSURANCE CORPORATION,
as Insurer,

 
and
 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee, as Trust Collateral Agent and as Collateral Agent
 
Dated as of November 8, 2007
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS




   
Page
 
ARTICLE I
           
DEFINITIONS
           
Section 1.01. Definitions
   
1
 
Section 1.02. Other Definitional Provisions.
   
4
           
ARTICLE II
           
THE SPREAD ACCOUNT AGREEMENT COLLATERAL
           
Section 2.01. Grant of Security Interest by the Issuing Entity
   
5
 
Section 2.02. Priority
   
5
 
Section 2.03. Issuing Entity Remains Liable
   
5
 
Section 2.04. Delivery and Maintenance of Spread Account Agreement Collateral.
   
6
 
Section 2.05. Termination and Release of Rights.
   
7
 
Section 2.06. Non-Recourse Obligations of Issuing Entity
   
8
           
ARTICLE III
           
SPREAD ACCOUNT
           
Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.
   
8
 
Section 3.02. Investments.
   
9
 
Section 3.03. Payments; Priority of Payments.
   
10
 
Section 3.04. General Provisions Regarding Spread Account.
   
11
 
Section 3.05. Reports by the Collateral Agent
   
12
           
ARTICLE IV
           
THE COLLATERAL AGENT
           
Section 4.01. Appointment and Powers
   
12
 
Section 4.02. Performance of Duties
   
12
 
Section 4.03. Limitation on Liability
   
13
 
Section 4.04. Reliance upon Documents
   
13
 
Section 4.05. Successor Collateral Agent.
   
13
 
Section 4.06. Indemnification
   
15
 
Section 4.07. Compensation and Reimbursement
   
15
 
Section 4.08. Representations and Warranties of the Collateral Agent
   
15
 
Section 4.09. Waiver of Setoffs
   
16
 
Section 4.10. Control by the Controlling Party
   
16
 
Section 4.11. Limitation of Collateral Agent Liability
   
16
 

 

--------------------------------------------------------------------------------


 
ARTICLE V
           
COVENANTS OF THE ISSUING ENTITY
           
Section 5.01. Preservation of Spread Account Agreement Collateral
   
17
 
Section 5.02. Notices
   
17
 
Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets
   
17
 
Section 5.04. Noninterference, etc
   
17
 
Section 5.05. Issuing Entity Changes
   
18
           
ARTICLE VI
           
CONTROLLING PARTY; INTERCREDITOR PROVISIONS
           
Section 6.01. Appointment of Controlling Party
   
18
 
Section 6.02. Controlling Party's Authority.
   
18
 
Section 6.03. Rights of Issuing Entity Secured Parties
   
19
 
Section 6.04. Degree of Care.
   
19
           
ARTICLE VII
           
REMEDIES UPON DEFAULT
           
Section 7.01. Remedies upon a Default
   
20
 
Section 7.02. Waiver of Default
   
20
 
Section 7.03. Restoration of Rights and Remedies
   
20
 
Section 7.04. No Remedy Exclusive
   
21
           
ARTICLE VIII
           
MISCELLANEOUS
         
Section 8.01. Further Assurances
   
21
 
Section 8.02. Waiver
   
21
 
Section 8.03. Amendments; Waivers
   
21
 
Section 8.04. Severability
   
22
 
Section 8.05. Nonpetition Covenant
   
22
 
Section 8.06. Notices
   
22
 
Section 8.07. Term of this Agreement
   
24
 
Section 8.08. Assignments; Third-Party Rights; Reinsurance.
   
24
 
Section 8.09. Consent of Controlling Party
   
25
 
Section 8.10. Consents to Jurisdiction
   
25
 
Section 8.11. Determination of Adverse Effect
   
25
 
Section 8.12. Compliance with Laws
   
25
 
Section 8.13. Headings
   
26
 
Section 8.14. TRIAL BY JURY WAIVED
   
26
 
Section 8.15. GOVERNING LAW
   
26
 
Section 8.16. Counterparts
   
26
 
Section 8.17. Limitation of Liability.
   
26
 

 
ii

--------------------------------------------------------------------------------

 

SPREAD ACCOUNT AGREEMENT


This SPREAD ACCOUNT AGREEMENT, dated as of November 8, 2007 (this "Agreement"),
is among UPFC AUTO RECEIVABLES TRUST 2007-B, as issuing entity (the "Issuing
Entity"), AMBAC ASSURANCE CORPORATION, as insurer (the "Insurer"), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, as trustee (in such capacity, the "Trustee"), as
trust collateral agent (in such capacity the "Trust Collateral Agent") and as
collateral agent (in such capacity, the "Collateral Agent").


RECITALS


WHEREAS, the Issuing Entity was formed pursuant to the Trust Agreement dated as
of July 19, 2007 as amended and restated as of November 8, 2007 (as amended from
time to time, the "Trust Agreement"), between UPFC Auto Financing Corporation,
as seller (the "Seller"), and Wells Fargo Delaware Trust Company, as owner
trustee (the "Owner Trustee").


WHEREAS, pursuant to a Sale and Servicing Agreement, dated as of November 1,
2007, (the "Sale and Servicing Agreement") among the Issuing Entity, the Seller,
the Servicer, the Trust Collateral Agent, the Custodian, the Backup Servicer and
the Designated Backup Subservicer, the Seller sold to the Issuing Entity all of
its right, title and interest in and to the Receivables and Other Conveyed
Property.


WHEREAS, pursuant to the Indenture, dated as of November 1, 2007 (the
"Indenture"), among the Issuing Entity, the Trustee and the Trust Collateral
Agent, the Issuing Entity pledged all of its right, title and interest in and to
the Collateral to the Trust Collateral Agent on behalf of the Issuing Entity
Secured Parties.


WHEREAS, the Issuing Entity requested that the Insurer issue the Note Policy to
the Trustee to guarantee payment of the Insured Payments on each Distribution
Date, in respect of the Notes.


WHEREAS, in consideration of the issuance of the Note Policy, the Issuing Entity
and the Servicer have agreed that the Insurer shall have certain rights as
Controlling Party to the extent set forth in the Basic Documents, with respect
to the Collateral.


In consideration of the premises, and for other good and valuable consideration,
the adequacy, receipt and sufficiency of which are hereby acknowledged the
parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01. Definitions.  Unless otherwise defined in this Agreement, the
following terms shall have the following meanings:
 
"Collateral Agent" means, initially Deutsche Bank Trust Company Americas, in its
capacity as collateral agent on behalf of the Issuing Entity Secured Parties,
including its successors in interest, until a successor Person shall have become
the Collateral Agent pursuant to Section 4.05 and thereafter "Collateral Agent"
shall mean such successor Person.
 
1

--------------------------------------------------------------------------------


 
"Collateral Agent Fee" means as designated in the fee letter between Collateral
Agent and UACC.
 
"Controlling Party" means the Person designated as the Controlling Party at such
time pursuant to Section 6.01.
 
"Cumulative Net Loss" means the positive difference between (i) the sum of (A)
the aggregate Principal Balance of all Liquidated Receivables plus (B) aggregate
Cram Down Losses minus (ii) Liquidation Proceeds received with respect to the
Receivables described in clause (i).
 
"Cumulative Net Loss Ratio" means the ratio, expressed as a percentage, computed
by dividing the Cumulative Net Losses by the Original Pool Balance.
 
"Default" means, (i) if the Insurer is then the Controlling Party, any Insurance
Agreement Event of Default or an Event of Default under the Indenture and
(ii) if the Trustee is then the Controlling Party, any Event of Default under
Section 5.1 of the Indenture.
 
"Delinquency Ratio" means, the ratio (expressed as a percentage) computed by
dividing: (a) the aggregate Principal Balance of all Receivables which were
Delinquent Receivables as of the close of business on the last day of the
related Collection Period by (b) the sum of the aggregate Principal Balance of
all Receivables as of the close of business on the first day of the related
Collection Period.
 
"Delinquent Receivable" means a Receivable with respect to which a scheduled
payment is more than sixty (60) days past due (excluding (i) Receivables which
the Servicer has repossessed the related Financed Vehicle and (ii) Receivables
which have become Liquidated Receivables).
 
"Final Termination Date" means the date that is the later of (i) the Insurer
Termination Date and (ii) the Trustee Termination Date.
 
"Insured Payments" has the meaning set forth in the Note Policy.
 
"Insurer Termination Date" means the date which is the latest of (i) the date of
the expiration of the Note Policy and the cancellation and return thereof to the
Insurer, (ii) the date on which the Insurer shall have received payment and
performance in full of all Insurer Issuing Entity Secured Obligations and
(iii) the latest date on which any payment referred to above could be avoided as
a preference or otherwise under the United States Bankruptcy Code or any other
similar federal or state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization, as specified in an Opinion of Counsel delivered
to the Collateral Agent, the Insurer and the Trustee.
 
"Issuing Entity" means UPFC Auto Receivables Trust 2007-B.
 
2

--------------------------------------------------------------------------------


 
"Level 1 Cumulative Net Loss Test" means, for any Distribution Date specified
below, the Cumulative Net Loss Ratio for the related Collection Period is
greater than the percentage set forth opposite such Distribution Date in
Schedule A hereto.
 
"Level 1 Delinquency Test" means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth opposite such
Distribution Date in Schedule A hereto.
 
"Level 1 Trigger Event" means any violation of the Level 1 Cumulative Net Loss
Test or the Level 1 Delinquency Test.
 
"Level 2 Cumulative Net Loss Test" means, for any Distribution Date specified
below, the Cumulative Net Loss Ratio for the related Collection Period is
greater than the percentage set forth opposite such Distribution Date in
Schedule A hereto.
 
"Level 2 Delinquency Test" means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth opposite such
Distribution Date in Schedule A hereto.
 
"Level 2 Trigger Event" means the occurrence of the Level 2 Cumulative Net Loss
Test or the Level 2 Delinquency Test.
 
"Level 3 Cumulative Net Loss Test" means, for any Distribution Date specified
below, the Cumulative Net Loss Ratio for the related Collection Period is
greater than the percentage set forth opposite such Distribution Date in
Schedule A hereto.
 
"Level 3 Delinquency Test" means, for any Distribution Date, the arithmetic
average of the monthly Delinquency Ratios for the three immediately preceding
Collection Periods is greater than the percentage set forth opposite such
Distribution Date in Schedule A hereto.
 
"Level 3 Trigger Event" means the occurrence of the Level 3 Cumulative Net Loss
Test or the Level 3 Delinquency Test.
 
"Liquidation Proceeds" means, with respect to a Liquidated Receivable, all
amounts realized with respect to such Receivable including (1) proceeds from the
disposition of the underlying financed vehicles; (2) any related insurance
proceeds; (3) other monies received from the obligor that are allocable to
principal and interest due under the automobile loan, and (4) with respect to a
Sold Receivable, the related Sale Amount.
 
"Non-Controlling Party" means, at any time, the Issuing Entity Secured Party
that is not the Controlling Party at such time.
 
"Original Pool Balance" means the Pool Balance as of the Cutoff Date.
 
"Outstanding Pool Balance" means the Pool Balance as of the end of the related
Collection Period.
 
3

--------------------------------------------------------------------------------


 
"Requisite Amount" will equal the Spread Account Initial Deposit on the Closing
Date, and thereafter, on each Distribution Date, the Requisite Amount shall be
equal to 2.0% of the Original Pool Balance, provided, however, that (i) on each
Distribution Date upon which a Level 1 Trigger Event has occurred and is
continuing, and upon each Distribution Date thereafter (unless no Level 1
Trigger Event has occurred for three consecutive months) the Requisite Amount
shall be equal to the greater of (x) 6.0% of the Outstanding Pool Balance or (y)
4.0% of the Original Pool Balance; and (ii) on each Distribution Date upon which
a Level 3 Trigger Event has occurred and upon each Distribution Date thereafter,
the Requisite Amount shall be equal to 100% of the Outstanding Pool Balance.
 
"Security Interests" means the security interests and Liens in the Spread
Account Agreement Collateral granted pursuant to Section 2.01.
 
"Seller" means UPFC Auto Financing Corporation
 
"Spread Account" means the account designated as such, established and
maintained pursuant to Article Three.
 
"Spread Account Agreement Collateral" has the meaning set forth in Section 2.01.
 
"Spread Account Claim Amount" has the meaning set forth in Section 1.1 of the
Sale and Servicing Agreement. 
 
"Trigger Event" means a Level 1 Trigger Event, a Level 2 Trigger Event or a
Level 3 Trigger Event.
 
"Trustee Termination Date" means the date which is the latest of the date on
which (i) the Trustee shall have received, as Trustee for the holders of the
Notes, payment and performance in full of all Trustee Issuing Entity Secured
Obligations and (ii) all payments in respect of the Notes shall have been made
and the Indenture shall have been satisfied and discharged pursuant to the terms
of Article IV of the Indenture.
 
“UACC” means United Auto Credit Corporation.
 
"Uniform Commercial Code" or "UCC" means the Uniform Commercial Code in effect
in the relevant jurisdiction, as the same may be amended from time to time.
 
Section 1.02. Other Definitional Provisions.
 
(a) Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Sale and Servicing Agreement or the Indenture, as the
case may be.
 
(b) The terms "hereof," "herein" or "hereunder," unless otherwise modified by
more specific reference, shall refer to this Agreement in its entirety. Unless
otherwise indicated in context, the terms "Article," "Section," "Appendix,"
"Exhibit" or "Annex" shall refer to an Article or Section of, or Appendix,
Exhibit or Annex to, this Agreement. The definition of a term shall include the
singular, the plural, the past, the present, the future, the active and the
passive forms of such term.
 
4

--------------------------------------------------------------------------------


 
ARTICLE II
 
THE SPREAD ACCOUNT AGREEMENT COLLATERAL
 
Section 2.01. Grant of Security Interest by the Issuing Entity.  In order to
secure the performance of Issuing Entity Secured Obligations, to the extent
provided herein, the Issuing Entity hereby pledges, assigns, grants, transfers
and conveys to the Collateral Agent, on behalf of and for the benefit of the
Issuing Entity Secured Parties, a lien on and security interest in (which lien
and security interest is intended to be prior to all other Liens), all of its
right, title and interest in and to the following (all being collectively
referred to herein as the "Spread Account Agreement Collateral" and constituting
Spread Account Agreement Collateral hereunder):
 
(a) the Spread Account established pursuant to Section 3.01 hereof, and each
other account owned by the Issuing Entity and maintained by the Collateral Agent
and any funds or investments deposited therein (including, without limitation,
the Spread Account Initial Deposit related thereto and all additional monies,
checks, securities, investments and other documents from time to time held in or
evidencing any such accounts);
 
(b) all of the Issuing Entity's right, title and interest in and to investments
made with proceeds of the property described in clause (a) above, or made with
amounts on deposit in the Spread Account; and
 
(c) all distributions, revenues, products, substitutions, benefits, profits and
proceeds, in whatever form, of any of the foregoing whether now owned or
hereafter acquired.
 
Section 2.02. Priority.  The Issuing Entity intends the security interests
granted hereunder in favor of the Issuing Entity Secured Parties to be prior to
all other Liens in respect of the Spread Account Agreement Collateral, and the
Issuing Entity shall take all actions necessary to obtain and maintain, in favor
of the Collateral Agent, for the benefit of the Issuing Entity Secured Parties,
a first lien on and a first priority, perfected security interest in the Spread
Account Agreement Collateral including, without limitation, the filing of a
UCC-1 financing statement relating to the Spread Account Agreement Collateral.
Subject to the provisions hereof specifying the rights and powers of the
Collateral Agent at the written direction of the Controlling Party from time to
time to control certain specified matters relating to the Spread Account
Agreement Collateral, each Issuing Entity Secured Party shall have all of the
rights, remedies and recourse with respect to the Spread Account Agreement
Collateral afforded a Secured Party under the Uniform Commercial Code, and all
other applicable law in addition to, and not in limitation of, the other rights,
remedies and recourse granted to such Issuing Entity Secured Parties by this
Agreement or any other law relating to the creation and perfection of liens on,
and security interests in, the Spread Account Agreement Collateral.
 
Section 2.03. Issuing Entity Remains Liable.  The Security Interests are granted
as security only and shall not (i) transfer or in any way affect or modify, or
relieve either the Issuing Entity from, any obligation to perform or satisfy,
any term, covenant, condition or agreement to be performed or satisfied by the
Issuing Entity under or in connection with this Agreement, the Insurance
Agreement or any other Basic Documents to which it is a party or (ii) impose any
obligation on any of the Issuing Entity Secured Parties or the Collateral Agent
to perform or observe any such term, covenant, condition or agreement or impose
any liability on any of the Issuing Entity Secured Parties or the Collateral
Agent for any act or omission on its part relative thereto or for any breach of
any representation or warranty on its part contained therein or made in
connection therewith, except, in each case, to the extent provided herein and in
the other Basic Documents.
 
5

--------------------------------------------------------------------------------


 
Section 2.04. Delivery and Maintenance of Spread Account Agreement Collateral.
 
(a) The Collateral Agent agrees to maintain the Spread Account Agreement
Collateral received by it (or evidence thereof, in the case of book-entry
securities in the name of the Collateral Agent) and all records and documents
relating thereto at the office of the Collateral Agent specified in Section 8.06
or such other address as may be approved by the Controlling Party. The
Collateral Agent shall keep all Spread Account Agreement Collateral and related
documentation in its possession separate and apart from all other property that
it is holding in its possession and from its own general assets and shall
maintain accurate records pertaining to the Eligible Investments and Spread
Account included in the Spread Account Agreement Collateral in such a manner as
shall enable the Collateral Agent and the Issuing Entity Secured Parties to
verify the accuracy of such record-keeping. The Collateral Agent's books and
records shall at all times show that the Spread Account Agreement Collateral is
held by the Collateral Agent as agent of the Issuing Entity Secured Parties and
is not the property of the Collateral Agent. The Collateral Agent will promptly
report to each Issuing Entity Secured Party and the Issuing Entity any failure
on its part to hold the Spread Account Agreement Collateral as provided in this
Section 2.04(a) and will promptly take appropriate action to remedy any such
failure.
 
(b) The Collateral Agent shall permit each of the Issuing Entity Secured
Parties, or their respective duly authorized representatives, attorneys,
auditors or designees, to inspect the Spread Account Agreement Collateral in the
possession of or otherwise under the control of the Collateral Agent pursuant
hereto at such reasonable times during normal business hours as any such Issuing
Entity Secured Party may reasonably request upon not less than one Business
Day's prior written notice. The costs and expenses associated with any such
inspection will be paid by the party making such inspection.
 
(c) All Spread Account Agreement Collateral shall be transferred to the
Collateral Agent on behalf of the Issuing Entity Secured Party in a manner
consistent with the definition of "Delivery" set forth in the Sale and Servicing
Agreement.
 
(d) Notwithstanding anything to the contrary herein, the Collateral Agent:
(i) is and will be acting on behalf of the Issuing Entity Secured Parties as a
securities intermediary under Article Eight of the UCC; (ii) shall establish and
maintain the Spread Account for the benefit of the Issuing Entity Secured
Parties as a holder of a security interest in the Spread Account Agreement
Collateral and the Spread Account; (iii) shall treat all of the assets in the
Spread Account (other than cash) as financial assets under Article Eight of the
UCC; (iv) shall not hold, or exercise control (within the meaning of
Article Eight or Nine of the UCC) over, the Spread Account Agreement Collateral
and/or the Spread Account for the benefit of any person or entity other than the
Issuing Entity Secured Parties; (v) has received notice of the Issuing Entity
Secured Parties' interest in the assets contained and/or to be contained in the
Spread Account; and (vi) shall take instructions only from the Issuing Entity
Secured Party constituting the Controlling Party hereunder (and shall comply
with entitlement orders originated by such Issuing Entity Secured Party without
any consent of and notwithstanding any alternate direction of the Issuing
Entity) with respect to the Spread Account and/or the Spread Account Agreement
Collateral, including, without limitation, all instructions with respect to the
acquisition, transfer and disposition of assets in the Spread Account and the
proceeds thereof. In accordance with the choice of law governing this Agreement
set forth in Section 8.15 herein, for purposes of Article Eight of the UCC the
jurisdiction of the Collateral Agent is deemed to be New York.
 
6

--------------------------------------------------------------------------------


 
Section 2.05. Termination and Release of Rights.
 
(a) On the Insurer Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Insurer pursuant to this Agreement
in respect of the Spread Account Agreement Collateral shall terminate and be of
no further force and effect and all rights, remedies, powers, duties, authority
and obligations of the Insurer with respect to such Spread Account Agreement
Collateral shall be automatically released; provided that any indemnity provided
to or by the Insurer herein shall survive such Insurer Termination Date. If the
Insurer is acting as Controlling Party on the related Insurer Termination Date,
the Insurer agrees, at the expense of the Issuing Entity, to execute and deliver
such instruments as the successor Controlling Party may reasonably request to
effectuate such release, and any such instruments so executed and delivered
shall be fully binding on the Insurer and any Person claiming by, through or
under the Insurer.
 
(b) On the Trustee Termination Date, the rights, remedies, powers, duties,
authority and obligations, if any, conferred upon the Trustee pursuant to this
Agreement in respect of the Spread Account Agreement Collateral shall terminate
and be of no further force and effect and all such rights, remedies, powers,
duties, authority and obligations of the Trustee with respect to such Spread
Account Agreement Collateral shall be automatically released; provided that any
indemnity provided to the Trustee herein shall survive such Trustee Termination
Date. If the Trustee is acting as Controlling Party on the related Trustee
Termination Date, the Trustee agrees, at the expense of the Issuing Entity, to
execute and deliver such instruments as the Issuing Entity may reasonably
request to effectuate such release, and any such instruments so executed and
delivered shall be fully binding on the Trustee.
 
(c) On the Final Termination Date, the rights, remedies, powers, duties,
authority and obligations conferred upon the Collateral Agent and each Issuing
Entity Secured Party pursuant to this Agreement shall terminate and be of no
further force and effect and all rights, remedies, powers, duties, authority and
obligations of the Collateral Agent and each Issuing Entity Secured Party with
respect to the Spread Account Agreement Collateral shall be automatically
released. On the Final Termination Date, the Collateral Agent agrees, and each
Issuing Entity Secured Party agrees, at the expense of the Issuing Entity, to
execute such instruments of release, in recordable form if necessary, in favor
of the Issuing Entity as the Issuing Entity may reasonably request, to deliver
any Spread Account Agreement Collateral in its possession to the Issuing Entity,
and to otherwise release the lien of this Agreement and release and deliver to
the Issuing Entity the Spread Account Agreement Collateral.
 
7

--------------------------------------------------------------------------------


 
Section 2.06. Non-Recourse Obligations of Issuing Entity.  Notwithstanding
anything herein or in the other Basic Documents to the contrary, the parties
hereto agree that the obligations of the Issuing Entity hereunder shall be
recourse only to the extent of amounts released to the Issuing Entity pursuant
to Section 3.03(b)(ii) and retained by the Issuing Entity in accordance with the
next sentence. The Issuing Entity agrees that it shall not declare or make any
payment to the Seller or UACC except in accordance with the Basic Documents.
Nothing contained herein shall be deemed to limit the rights of the Noteholders
under any other Basic Document.
 
ARTICLE III
 
SPREAD ACCOUNT
 
Section 3.01. Establishment of Spread Account; Initial Deposit into Spread
Account; Maintenance of Spread Account.
 
(a) On or prior to the Closing Date, the Collateral Agent shall establish, at
its office or at another depository institution or trust company an Eligible
Deposit Account, designated, "Spread Account—Deutsche Bank Trust Company
Americas, as Collateral Agent for Ambac Assurance Corporation and Deutsche Bank
Trust Company Americas, as Trustee and Trust Collateral Agent Re: UPFC Auto
Receivables Trust 2007-B, Class A Asset-Backed Notes Series 2007-B" (the "Spread
Account"). The Spread Account shall be maintained by the Collateral Agent at all
times separate and apart from any other account of UACC, the Seller, the
Servicer or the Issuing Entity. If the Spread Account ceases to be an Eligible
Deposit Account, the Collateral Agent shall notify the Controlling Party of such
fact and shall establish within five Business Days of such determination, in
accordance with Section 3.04(a), a successor Spread Account thereto, which shall
be an Eligible Deposit Account, at another depository institution acceptable to
the Controlling Party.
 
(b) No withdrawals may be made of funds in the Spread Account except as provided
in Section 3.03. Except as specifically provided in this Agreement, funds in the
Spread Account shall not be commingled with any other moneys. All moneys
deposited from time to time in the Spread Account and all investments made with
such moneys shall be held by the Collateral Agent as part of the Spread Account
Agreement Collateral.
 
(c) On the Closing Date, Issuing Entity shall provide or cause to be provided to
the Collateral Agent for deposit into the Spread Account an amount equal to the
Spread Account Initial Deposit.
 
(d) On each Distribution Date, after giving effect to all payments to be made on
the related Distribution Date, the Collateral Agent shall, based solely on the
information contained in the Preliminary Servicer’s Certificate delivered with
respect to the Determination Date, cause to be maintained in the Spread Account
an amount equal to the Requisite Amount in accordance with Section 5.7 of the
Sale and Servicing Agreement.
 
8

--------------------------------------------------------------------------------


 
Section 3.02. Investments.
 
(a) Funds which may at any time be held in the Spread Account shall be invested
and reinvested by the Collateral Agent, at the written direction (which may
include, subject to the provisions hereof, general standing instructions) of the
Issuing Entity (unless a Default shall have occurred and be continuing, in which
case at the written direction of the Controlling Party if it so elects) or its
designee received by the Collateral Agent by 1:00 p.m. New York City time, on
the Business Day prior to the date on which such investment shall be made, in
one or more Eligible Investments in the manner specified in Section 3.02(b) and
(c) herein. If no written direction with respect to any portion of the Spread
Account is received by the Collateral Agent, the Collateral Agent shall invest
such funds overnight in money market mutual funds described in paragraph (d) of
the definition of the term "Eligible Investments," provided that the Collateral
Agent shall not be liable for any loss or absence of income resulting from such
investments described herein.
 
(b) Each investment made pursuant to this Section on any date shall mature not
later than the Business Day immediately preceding the Distribution Date next
succeeding the day such investment is made or payable on demand, provided that
any investment of funds in the Spread Account maintained with the Collateral
Agent in any investment as to which the Collateral Agent is the obligor, if
otherwise qualified as an Eligible Investment may mature on the Distribution
Date next succeeding the date of such investment.
 
(c) Subject to the other provisions hereof, the Collateral Agent shall have sole
control over each such investment and the income thereon, and any certificate or
other instrument evidencing any such investment, if any, shall be delivered
directly to the Collateral Agent or its agent, together with each document of
transfer, if any, necessary to transfer title to such investment to the
Collateral Agent in a manner which complies with Section 2.04 hereof and the
requirements of the definition of "Eligible Investments."
 
(d) If amounts on deposit in the Spread Account are at any time invested in an
Eligible Investment payable on demand, the Collateral Agent shall (i) consistent
with any notice required to be given thereunder, demand that payment thereon be
made on the last day such Eligible Investment is permitted to mature under the
provisions hereof and (ii) demand payment of all amounts due thereunder promptly
upon receipt of written notice from the Controlling Party to the effect that
such investment does not constitute an Eligible Investment.
 
(e) All moneys on deposit in the Spread Account, together with any deposits or
securities in which such moneys may be invested or reinvested, and any gains
from such investments, shall constitute Spread Account Agreement Collateral
hereunder subject to the Security Interests of the Issuing Entity Secured
Parties.
 
(f) Subject to Section 4.03 hereof, the Collateral Agent shall not be liable by
reason of any insufficiency in amounts on deposit in the Spread Account
resulting from any loss on any Eligible Investment included therein except for
losses attributable to the failure of the relevant Deutsche Bank entity, in its
commercial capacity, to make payments on Eligible Investments for which it is
obligated. All income or loss on investments of funds in the Spread Account
shall be reported by UACC as taxable income or loss.
 
9

--------------------------------------------------------------------------------


 
Section 3.03. Payments; Priority of Payments. 
 
(a) On or before the second Business Day prior to each Distribution Date, the
Collateral Agent will make the following calculations solely on the basis of
information (including, without limitation, the amount of any Spread Account
Claim Amount (but not including the Requisite Amount) received pursuant to
Article IV of the Sale and Servicing Agreement from the Servicer; provided,
however, that if the Collateral Agent receives written notice from the Insurer,
the Trustee, the Issuing Entity or the Servicer of the occurrence of a Trigger
Event, such notice shall be determinative for the purposes of determining the
Requisite Amount:
 
(i) determine the amounts to be on deposit in the Spread Account on such
Distribution Date which will be available to satisfy any Spread Account Claim
Amount; and
 
(ii) determine (A) the amounts, if any, to be paid from the Spread Account with
respect to the Spread Account Claim Amount and (B) whether, following payment
from the Spread Account to the Trust Collateral Agent for deposit into the
Collection Account, a Spread Account Claim Amount will continue to exist.
 
On such Distribution Date, the Collateral Agent shall deliver a certificate to
the Trust Collateral Agent and the Insurer with respect to any Deficiency
Notice, stating the amount, if any, to be distributed to the Trust Collateral
Agent on that Distribution Date in respect of such Spread Account Claim Amount.
 
(b) On each Distribution Date, the Collateral Agent shall make the following
payments from the Spread Account (to the extent of funds available in the Spread
Account) in the following order of priority:
 
(i) if the Trust Collateral Agent has delivered a Deficiency Notice and if there
exists a Spread Account Claim Amount, to the Trust Collateral Agent for deposit
in the Collection Account the amount of such Spread Account Claim Amount; and
 
(ii) any funds in the Spread Account in excess of the Requisite Amount, after
making the withdrawals therefrom required by clause (i) of this Section 3.03(b)
(to the extent of funds available in excess of the Requisite Amount) and any
funds remaining in the Spread Account as of the Distribution Date immediately
following the Final Termination Date will be applied by the Collateral Agent in
the following order of priority:
 
(A) to the payment of any expenses payable pursuant to Section 4.5 of the Sale
and Servicing Agreement to the extent not paid by UACC;
 
(B) to the Trust Collateral Agent for payment to the Trustee, the Trust
Collateral Agent, the Backup Servicer, the Custodian, the Collateral Agent and
the Designated Backup Servicer or to any replacement servicer any accrued and
unpaid replacement servicer fees, transition costs or additional compensation to
the extent not paid by UACC or pursuant to the Sale and Servicing Agreement;
 
10

--------------------------------------------------------------------------------


 
(C) to the Trust Collateral Agent for payment to the Insurer, any amounts due
and owing to the Insurer that were not paid under clause (v) of Section 5.7(b)
of the Sale and Servicing Agreement;
 
(D) to the Backup Servicer, any indemnification amounts payable by the Servicer
to the Backup Servicer to the extent not paid by the Servicer;
 
(E) to the Owner Trustee to the extent any amounts due and owing to the Owner
Trustee under the Transaction Documents were not otherwise paid; and
 
(F) to the holder(s) of the Certificates, any remaining funds in the Spread
Account in excess of the Requisite Amount.
 
Section 3.04. General Provisions Regarding Spread Account.
 
(a) Promptly upon the establishment (initially or upon any relocation) of the
Spread Account hereunder, the Collateral Agent shall advise the Issuing Entity
and each Issuing Entity Secured Party in writing of the name and address of the
depository institution or trust company where the Spread Account has been
established (if not at Deutsche Bank Trust Company Americas or any successor
Collateral Agent in its commercial banking capacity), the name of the officer of
the depository institution who is responsible for overseeing the Spread Account,
the account number and the individuals whose names appear on the signature cards
for the Spread Account. The Issuing Entity shall cause each such depository
institution or trust company to execute a written agreement, in form and
substance reasonably satisfactory to the Controlling Party, waiving, and the
Collateral Agent by its execution of this Agreement hereby waives (except to the
extent expressly provided herein), in each case to the extent permitted under
applicable law, (i) any banker's or other statutory or similar Lien, and
(ii) any right of set-off or other similar right under applicable law with
respect to the Spread Account and agreeing, and the Collateral Agent by its
execution of this Agreement hereby agrees to notify the Issuing Entity and each
Issuing Entity Secured Party of any charge or claim against or with respect to
such Spread Account. The Collateral Agent shall give the Issuing Entity and each
Issuing Entity Secured Party at least ten Business Days' prior written notice of
any change in the location of the Spread Account or in any related account
information. Anything herein to the contrary notwithstanding, unless otherwise
consented to by the Controlling Party in writing, the Collateral Agent shall
have no right to change the location of the Spread Account.
 
(b) Upon the written request of the Controlling Party or the Issuing Entity, the
Collateral Agent shall cause, at the expense of the Issuing Entity, the
depository institution at which the Spread Account is located to forward to the
requesting party copies of all monthly account statements for the Spread
Account.
 
11

--------------------------------------------------------------------------------


 
(c) No passbook, certificate of deposit or other similar instrument evidencing
the Spread Account shall be issued, and all contracts, receipts and other
papers, if any, governing or evidencing the Spread Account shall be held by the
Collateral Agent.
 
Section 3.05. Reports by the Collateral Agent.  The Collateral Agent shall
report to the Issuing Entity, the Insurer, the Trustee (unless the Trustee is
the same party as the Collateral Agent), the Trust Collateral Agent (unless the
Trust Collateral Agent is the same party as the Collateral Agent) and the
Servicer, on a monthly basis no later than each Distribution Date, the amount on
deposit in the Spread Account and the identity of the investments included
therein as of the last day of the related Collection Period, and shall provide
accountings of deposits into and withdrawals from the Spread Account, and of the
investments made therein, upon the request of the Issuing Entity, the Insurer or
the Servicer.
 
ARTICLE IV
 
THE COLLATERAL AGENT
 
Section 4.01. Appointment and Powers.  Subject to the terms and conditions
hereof, each of the Issuing Entity Secured Parties hereby appoints Deutsche Bank
Trust Company Americas as the Collateral Agent with respect to the Spread
Account Agreement Collateral, and Deutsche Bank Trust Company Americas hereby
accepts such appointment and agrees to act as Collateral Agent with respect to
the Spread Account Agreement Collateral, for the Issuing Entity Secured Parties,
to maintain custody and possession of such Spread Account Agreement Collateral
(except as otherwise provided hereunder) and to perform the other duties of the
Collateral Agent in accordance with the provisions of this Agreement. Each
Issuing Entity Secured Party hereby authorizes the Collateral Agent to take such
action on its behalf, and to exercise such rights, remedies, powers and
privileges hereunder, as the Controlling Party may direct and as are
specifically authorized to be exercised by the Collateral Agent by the terms
hereof, together with such actions, rights, remedies, powers and privileges as
are reasonably incidental thereto. The Collateral Agent shall act (and shall be
completely protected in so acting) upon and in compliance with the written
instructions of the Controlling Party delivered pursuant to this Agreement
promptly following receipt of such written instructions; provided that the
Collateral Agent shall not act in accordance with any instructions (i) which are
not authorized by, or in violation of the provisions of, this Agreement,
(ii) which are in violation of any applicable law, rule or regulation or
(iii) for which the Collateral Agent has not received reasonable indemnity.
Receipt of such instructions shall not be a condition to the exercise by the
Collateral Agent of its express duties hereunder, except where this Agreement
provides that the Collateral Agent is permitted to act only following and in
accordance with such instructions.
 
Section 4.02. Performance of Duties.  The Collateral Agent shall have no duties
or responsibilities except those expressly set forth in this Agreement and the
other Basic Documents to which the Collateral Agent is a party or as directed by
the Controlling Party in accordance with this Agreement. The Collateral Agent
shall not be required to take any discretionary actions hereunder except at the
written direction and with indemnification satisfactory to it from the
Controlling Party.
 
12

--------------------------------------------------------------------------------


 
Section 4.03. Limitation on Liability.  Neither the Collateral Agent nor any of
its directors, officers or employees shall be liable for any action taken or
omitted to be taken by it or them hereunder, or in connection herewith, except
that the Collateral Agent shall be liable for its negligence, bad faith or
willful misconduct; nor shall the Collateral Agent be responsible for the
validity, effectiveness, value, sufficiency or enforceability against the
Issuing Entity of this Agreement or any of the Spread Account Agreement
Collateral (or any part thereof). Notwithstanding any term or provision of this
Agreement, the Collateral Agent shall incur no liability to the Issuing Entity
or the Issuing Entity Secured Parties for any action taken or omitted by the
Collateral Agent in connection with the Spread Account Agreement Collateral,
except for the negligence or willful misconduct on the part of the Collateral
Agent, and, further, shall incur no liability to the Issuing Entity Secured
Parties except for negligence or willful misconduct in carrying out its duties
to the Issuing Entity Secured Parties. Subject to Section 4.04 hereof, the
Collateral Agent shall be completely protected and shall incur no liability to
any such party in relying upon the accuracy, acting in reliance upon the
contents, and assuming the genuineness of any notice, demand, certificate,
signature, instrument or other document reasonably believed by the Collateral
Agent to be genuine and to have been duly executed by the appropriate signatory,
and (absent actual knowledge to the contrary) the Collateral Agent shall not be
required to make any independent investigation with respect thereto. The
Collateral Agent shall at all times be free independently to establish to its
reasonable satisfaction, but shall have no duty to independently verify, the
existence or nonexistence of facts that are a condition to the exercise or
enforcement of any right or remedy hereunder or under any of the Basic
Documents. The Collateral Agent may consult with counsel selected by it with due
care, and shall not be liable for any action taken or omitted to be taken by it
hereunder in good faith and in accordance with the advice of such counsel. The
Collateral Agent shall not be under any obligation to exercise any of the
remedial rights or powers vested in it by this Agreement or to follow any
direction from the Controlling Party unless it shall have received reasonable
security or indemnity satisfactory to the Collateral Agent against the costs,
expenses and liabilities which might be incurred by it.
 
Section 4.04. Reliance upon Documents.  In the absence of bad faith or
negligence on its part, the Collateral Agent shall be entitled to rely on any
communication, instrument, paper or other document reasonably believed by it to
be genuine and correct and to have been signed or sent by the proper Person or
Persons and shall have no liability in acting, or omitting to act, where such
action or omission to act is in reasonable reliance upon any statement or
opinion contained in any such document or instrument.
 
Section 4.05. Successor Collateral Agent.
 
(a) Any Person into which the Collateral Agent may be converted or merged, or
with which it may be consolidated, or to which it may sell or transfer its trust
business and assets as a whole, or substantially as a whole, or any Person
resulting from any such conversion, merger, consolidation, sale or transfer to
which the Collateral Agent is a party, shall (provided it is otherwise qualified
to serve as the Collateral Agent hereunder and is acceptable to the Insurer) be
and become a successor Collateral Agent hereunder and be vested with all of the
title to and interest in the Spread Account Agreement Collateral and all of the
trusts, powers, discretions, immunities, privileges and other matters as was its
predecessor without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto, anything
herein to the contrary notwithstanding, except to the extent, if any, that any
such action is necessary to perfect, or continue the perfection of, the security
interest of the Issuing Entity Secured Parties in the Spread Account Agreement
Collateral.
 
13

--------------------------------------------------------------------------------


 
(b) The Collateral Agent and any successor Collateral Agent may resign only
(i) upon a determination that by reason of a change in legal requirements the
performance of its duties under this Agreement would cause it to be in violation
of such legal requirements in a manner which would result in a material adverse
effect on the Collateral Agent as evidenced by an Opinion of Counsel delivered
to the Insurer, and the Controlling Party does not elect to waive the Collateral
Agent's obligation to perform those duties which render it legally unable to act
or elect to delegate those duties to another Person, or (ii) with the prior
written consent of the Controlling Party. The Collateral Agent shall give not
less than 45 days' prior written notice of any such permitted resignation by
registered or certified mail to the other Issuing Entity Secured Party and the
Issuing Entity; provided, that such resignation shall take effect only upon the
date which is the latest of (A) the effective date of the appointment of a
successor Collateral Agent acceptable to the Insurer (provided that an Insurer
Default has not occurred and is continuing) and the acceptance in writing by
such successor Collateral Agent of such appointment and of its obligation to
perform its duties hereunder in accordance with the provisions hereof,
(B) delivery of the Collateral to such successor to be held in accordance with
the procedures specified in Article Two, and (C) receipt by the Controlling
Party of an Opinion of Counsel to the effect described in Section 5.05 hereof.
Notwithstanding the preceding sentence, if by the contemplated date of
resignation specified in the written notice of resignation delivered as
described above no successor Collateral Agent or temporary successor Collateral
Agent has been appointed Collateral Agent or becomes the Collateral Agent
pursuant to Section 4.05(d), the resigning Collateral Agent may petition a court
of competent jurisdiction in New York, New York for the appointment of a
successor acceptable to the Insurer (provided that an Insurer Default has not
occurred and is continuing). Notwithstanding anything herein to the contrary, if
the Trustee, the Trust Collateral Agent and Collateral Agent are the same party
and the Trustee or the Trust Collateral Agent resigns under the Indenture, the
Collateral Agent may resign in accordance with the procedures for resignation of
the Trustee and the Trust Collateral Agent under the Indenture.
 
(c) The Collateral Agent may be removed by the Controlling Party at any time,
with or without cause, by an instrument or concurrent instruments in writing
delivered to the Collateral Agent, the other Issuing Entity Secured Party and
the Issuing Entity. A temporary successor may be removed at any time to allow a
successor Collateral Agent to be appointed pursuant to Section 4.05(d). Any
removal pursuant to the provisions of this subsection (c) shall take effect only
upon the date which is the latest of (i) the effective date of the appointment
of a successor Collateral Agent acceptable to the Insurer (provided that an
Insurer Default has not occurred and is continuing) and the acceptance in
writing by such successor Collateral Agent of such appointment and of its
obligation to perform its duties hereunder in accordance with the provisions
hereof, (ii) delivery of the Spread Account Agreement Collateral to such
successor to be held in accordance with the procedures specified in Article Two
and (iii) receipt by the Controlling Party of an Opinion of Counsel to the
effect described in Section 5.05 hereof.
 
(d) The Controlling Party shall have the sole right to appoint each successor
Collateral Agent. Every temporary or permanent successor Collateral Agent
appointed hereunder shall at the expense of the Issuing Entity execute,
acknowledge and deliver to its predecessor and to each Issuing Entity Secured
Party and the Issuing Entity an instrument in writing accepting such appointment
hereunder and the relevant predecessor shall execute, acknowledge and deliver
such other documents and instruments as will effectuate the delivery of all
Spread Account Agreement Collateral to the successor Collateral Agent to be held
in accordance with the procedures specified in Article Two, whereupon such
successor, without any further act, deed or conveyance, shall become fully
vested with all the estates, properties, rights, powers, duties and obligations
of its predecessor. Such predecessor shall, nevertheless, on the written request
of either Issuing Entity Secured Party or the Issuing Entity, execute and
deliver an instrument transferring to such successor all the estates,
properties, rights and powers of such predecessor hereunder. In the event that
any instrument in writing from the Issuing Entity or a Issuing Entity Secured
Party is reasonably required by a successor Collateral Agent to more fully and
certainly vest in such successor the estates, properties, rights, powers, duties
and obligations vested or intended to be vested hereunder in the Collateral
Agent, any and all such written instruments shall, at the request of the
temporary or permanent successor Collateral Agent, be forthwith executed,
acknowledged and delivered by the Issuing Entity. The designation of any
successor Collateral Agent and the instrument or instruments removing any
Collateral Agent and appointing a successor hereunder, together with all other
instruments provided for herein, shall be maintained with the records relating
to the Spread Account Agreement Collateral and, to the extent required by
applicable law, filed or recorded by the successor Collateral Agent in each
place where such filing or recording is necessary to effect the transfer of the
Spread Account Agreement Collateral to the successor Collateral Agent or to
protect or continue the perfection of the security interests granted hereunder.
14

--------------------------------------------------------------------------------


 
 
Section 4.06. Indemnification.  The Servicer shall indemnify the Collateral
Agent, its directors, officers, employees and agents for, and hold the
Collateral Agent, its directors, officers, employees and agents harmless
against, any loss, liability or expense (including the costs and expenses of
defending against any claim of liability) arising out of or in connection with
the Collateral Agent's acting as Collateral Agent hereunder, except such loss,
liability or expense as shall result from the negligence, bad faith or willful
misconduct of the Collateral Agent. The obligation of the Servicer under this
Section 4.06 shall survive the termination of this Agreement and the resignation
or removal of the Collateral Agent or the Servicer.
 
Section 4.07. Compensation and Reimbursement.  The Servicer agrees for the
benefit of the Issuing Entity Secured Parties to pay to the Collateral Agent,
the Collateral Agent Fee for all services rendered by it hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a collateral trustee) and to reimburse the Collateral Agent for
any reasonable and out of pocket expenses (including reasonable legal fees and
expenses but excluding any expenses resulting from the gross negligence, bad
faith, or willful misconduct of the Collateral Agent) incurred in connection
with the duties contemplated herein.
 
Section 4.08. Representations and Warranties of the Collateral Agent.  The
Collateral Agent represents and warrants to the Issuing Entity and to each
Issuing Entity Secured Party as follows: 
 
(a) Due Organization. The Collateral Agent is a New York banking corporation,
duly organized, validly existing and in good standing under the laws of the
United States and is duly authorized and licensed under applicable law to
conduct its business as presently conducted.
 
15

--------------------------------------------------------------------------------


 
(b) Corporate Power. The Collateral Agent has all requisite right, power and
authority to execute and deliver this Agreement and to perform all of its duties
as Collateral Agent hereunder.
 
(c) Due Authorization. The execution and delivery by the Collateral Agent of
this Agreement and the other Basic Documents to which it is a party, and the
performance by the Collateral Agent of its duties hereunder and thereunder, have
been duly authorized by all necessary corporate proceedings and no further
approvals or filings, including any governmental approvals, are required for the
valid execution and delivery by the Collateral Agent, or the performance by the
Collateral Agent, of this Agreement and such other Basic Documents.
 
(d) Valid and Binding Agreement. The Collateral Agent has duly executed and
delivered this Agreement and each other Basic Document to which it is a party,
and each of this Agreement and each such other Basic Document constitutes the
legal, valid and binding obligation of the Collateral Agent, enforceable against
the Collateral Agent in accordance with its terms, except as (i) such
enforceability may be limited by bankruptcy, insolvency, reorganization and
similar laws relating to or affecting the enforcement of creditors' rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
Section 4.09. Waiver of Setoffs.  The Collateral Agent hereby expressly waives
any and all rights of set off that the Collateral Agent may otherwise at any
time have under applicable law with respect to the Spread Account and agrees
that amounts in the Spread Account shall at all times be held and applied solely
in accordance with the provisions hereof.
 
Section 4.10. Control by the Controlling Party.  The Collateral Agent shall
comply with notices and instructions given by the Issuing Entity only if
accompanied by the written consent of the Controlling Party, except that if any
Default shall have occurred and be continuing, the Collateral Agent shall act
upon and comply with notices and instructions given by the Controlling Party
alone in the place and stead of the Issuing Entity.
 
Section 4.11. Limitation of Collateral Agent Liability. In no event shall the
Collateral Agent be liable for any indirect, special, punitive or consequential
loss or damage of any kind whatsoever, including but not limited to, lost
profits, even if the Trustee, the Trust Collateral Agent or the Collateral Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action. 
 
In no event shall the Trustee, the Trust Collateral Agent or the Collateral
Agent be liable for any failure or delay in the performance of its obligations
hereunder because of circumstances beyond its control, including but not limited
to, acts of God, flood, war (whether declared or undeclared), terrorism, fire,
riot, embargo, government action, including any laws, ordinances, regulations,
governmental action or the like which delay, restrict or prohibit the providing
of the services contemplated by this Spread Account Agreement.
 
16

--------------------------------------------------------------------------------


 
ARTICLE V
 
COVENANTS OF THE ISSUING ENTITY
 
Section 5.01. Preservation of Spread Account Agreement Collateral.  Subject to
the rights, powers and authorities granted to the Collateral Agent and the
Controlling Party in this Agreement, the Issuing Entity shall take such action
as is necessary and proper with respect to the Spread Account Agreement
Collateral in order to preserve and maintain such Spread Account Agreement
Collateral and to cause (subject to the rights of the Issuing Entity Secured
Parties) the Collateral Agent to perform its obligations with respect to such
Spread Account Agreement Collateral as provided herein including, without
limitation, filing UCC-1s on the Spread Account and investments therein. The
Issuing Entity will do, file, execute, acknowledge and deliver, or cause to be
filed, executed, acknowledged and delivered, such instruments of transfer or
take such other steps or actions as may be necessary, or required by the
Controlling Party, to perfect the Security Interests granted hereunder in the
Spread Account Agreement Collateral, to ensure that such Security Interests rank
prior to all other Liens and to preserve the priority of such Security Interests
and the validity and enforceability thereof. 
 
Section 5.02. Notices.  In the event that the Issuing Entity acquires knowledge
of the occurrence and continuance of any Insurance Agreement Event of Default or
Event of Default under the Indenture or of any event of default or like event,
howsoever described or called, under any of the Basic Documents, the Issuing
Entity shall immediately give notice thereof to the Collateral Agent and each
Issuing Entity Secured Party.
 
Section 5.03. Waiver of Stay or Extension Laws; Marshalling of Assets.  The
Issuing Entity covenants, to the fullest extent permitted by applicable law,
that it will not at any time insist upon, plead or in any manner whatsoever
claim or take the benefit or advantage of, any appraisement, valuation, stay,
extension or redemption law wherever enacted, now or at any time hereafter in
force, in order to prevent or hinder the enforcement of this Agreement or any
absolute sale of the Spread Account Agreement Collateral or any part thereof, or
the possession thereof by any purchaser at any sale under Article Seven; and the
Issuing Entity, to the fullest extent permitted by applicable law, for itself
and all who may claim under it, hereby waives the benefit of all such laws, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Collateral Agent, but will suffer and permit the execution
of every such power as though no such law had been enacted. The Issuing Entity,
for itself and all who may claim under it, waives, to the fullest extent
permitted by applicable law, all right to have the Spread Account Agreement
Collateral marshaled upon any foreclosure or other disposition thereof.
 
Section 5.04. Noninterference, etc.  The Issuing Entity shall not (i) waive or
alter any of its rights under the Spread Account Agreement Collateral (or any
agreement or instrument relating thereto) without the prior written consent of
the Controlling Party, (ii) fail to pay any tax, assessment, charge or fee
levied or assessed against the Spread Account Agreement Collateral, or to defend
any action, if such failure to pay or defend may adversely affect the priority
or enforceability of the Issuing Entity's right, title or interest in and to the
Spread Account Agreement Collateral or the Collateral Agent's lien on, and
security interest in, the Spread Account Agreement Collateral for the benefit of
the Issuing Entity Secured Parties or (iii) take any action, or fail to take any
action, if such action or failure to take action will interfere with the
enforcement of any rights under the Basic Documents.
 
17

--------------------------------------------------------------------------------


 
Section 5.05. Issuing Entity Changes
 
(a) Change in Name, Structure, etc. The Issuing Entity shall not change its
name, identity or corporate structure unless it shall have given each Issuing
Entity Secured Party and the Collateral Agent at least 30 days' prior written
notice thereof, shall have effected any necessary or appropriate assignments or
amendments thereto and filings of financing statements or amendments thereto.
 
(b) Relocation of the Issuing Entity. The Issuing Entity shall not change its
principal executive office or jurisdiction of organization unless it gives each
Issuing Entity Secured Party and the Collateral Agent at least 30 days' prior
written notice of any relocation of its principal executive office. If the
Issuing Entity relocates its principal executive office, jurisdiction of
organization or principal place of business from Delaware, the Issuing Entity
shall give prior notice thereof to the Controlling Party and the Collateral
Agent and shall effect whatever appropriate recordations and filings are
necessary and shall provide an Opinion of Counsel to the Controlling Party and
the Collateral Agent, to the effect that, upon the recording of any necessary
assignments or amendments to previously-recorded assignments and filing of any
necessary amendments to the previously filed financing or continuation
statements or upon the filing of one or more specified new financing statements,
and the taking of such other actions as may be specified in such opinion, the
security interests in the Spread Account Agreement Collateral shall remain,
after such relocation, valid and perfected.
 
ARTICLE VI
 
CONTROLLING PARTY; INTERCREDITOR PROVISIONS
 
Section 6.01. Appointment of Controlling Party.  From and after the Closing Date
until the Insurer Termination Date, the Insurer shall be the Controlling Party
and shall be entitled to exercise all the rights given the Controlling Party
hereunder. From and after the Insurer Termination Date until the Trustee
Termination Date, the Trustee shall be the Controlling Party. Notwithstanding
the foregoing, in the event that an Insurer Default shall have occurred and be
continuing, the Trustee shall be the Controlling Party until the applicable
Trustee Termination Date. If prior to an Insurer Termination Date the Trustee
shall have become the Controlling Party as a result of the occurrence of an
Insurer Default and either such Insurer Default is cured or for any other reason
ceases to exist or the Trustee Termination Date occurs, then upon such cure or
other cessation or on such Trustee Termination Date, as the case may be, the
Insurer shall, upon notice thereof being duly given to the Collateral Agent,
again be the Controlling Party.
 
Section 6.02. Controlling Party's Authority.
 
(a) The Issuing Entity hereby irrevocably appoints the Collateral Agent, and any
successor to the Collateral Agent appointed pursuant to Section 4.05 hereof, its
true and lawful attorney, with full power of substitution, in the name of the
Issuing Entity, the Issuing Entity Secured Parties or otherwise, but (subject to
Section 2.06 hereof) at the expense of the Issuing Entity, to the extent
permitted by law to exercise, at any time and from time to time while any
Insurance Agreement Event of Default has occurred but at all such times at the
written direction of the Controlling Party, any or all of the following powers
with respect to all or any of the Spread Account Agreement Collateral: (i) to
demand, sue for, collect, receive and give acquittance for any and all monies
due or to become due upon or by virtue thereof, (ii) to settle, compromise,
compound, prosecute or defend any action or proceeding with respect thereto,
(iii) to sell, transfer, assign or otherwise deal with the same or the proceeds
thereof as fully and effectively as if the Collateral Agent were the absolute
owner thereof, and (iv) to extend the time of payment of any or all thereof and
to make any allowance or other adjustments with respect thereto.
 
18

--------------------------------------------------------------------------------


 
(b) With respect to the Notes and the related Spread Account Agreement
Collateral, each Issuing Entity Secured Party hereby irrevocably and
unconditionally constitutes and appoints the Collateral Agent, and any successor
to such Collateral Agent appointed pursuant to Section 4.05 hereof from time to
time, as the true and lawful attorney-in-fact of the Issuing Entity Secured
Parties, with full power of substitution, to execute, acknowledge and deliver
any notice, document, certificate, paper, pleading or instrument and to do in
the name of the Collateral Agent as well as in the name, place and stead of such
Issuing Entity Secured Party such acts, things and deeds for and on behalf of
and in the name of the Issuing Entity Secured Parties under this Agreement which
the Issuing Entity Secured Parties could or might do or which may be necessary,
desirable or convenient in the Collateral Agent's sole discretion with the prior
written consent of the Controlling Party or at the direction of the Controlling
Party to effect the purposes contemplated hereunder and, without limitation,
exercise full right, power and authority to take, or defer from taking, any and
all acts with respect to the administration of the Spread Account Agreement
Collateral, and the enforcement of the rights of the Issuing Entity Secured
Parties hereunder, on behalf of and for the benefit of the Issuing Entity
Secured Parties, as their interests may appear.
 
Section 6.03. Rights of Issuing Entity Secured Parties.  With respect to the
Notes and the related Spread Account Agreement Collateral, the Non-Controlling
Party at any time expressly agrees that it shall not assert any rights that it
may otherwise have, as an Issuing Entity Secured Party with respect to the
Spread Account Agreement Collateral, to direct the maintenance, sale or other
disposition of the Spread Account Agreement Collateral or any portion thereof,
notwithstanding the occurrence and continuance of any Default or any
non-performance by the Issuing Entity of any obligation owed to such Issuing
Entity Secured Party hereunder or under any other Basic Document, and each party
hereto agrees that the Collateral Agent, at the written direction of the
Controlling Party shall be the only Person entitled to assert and exercise such
rights.
 
Section 6.04. Degree of Care.
 
(a) Controlling Party. Notwithstanding any term or provision of this Agreement,
the Collateral Agent shall incur no liability to the Issuing Entity for any
action taken or omitted by the Collateral Agent in connection with the Spread
Account Agreement Collateral, except for any negligence, bad faith or willful
misconduct on the part of the Collateral Agent and, further, shall incur no
liability to the Non-Controlling Party except for the negligence, bad faith or
willful misconduct of the Collateral Agent in carrying out its duties, if any,
to the Non-Controlling Party. The Collateral Agent shall be completely protected
and shall incur no liability to any such party in relying upon the accuracy,
acting in reliance upon the contents and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document believed by the
Collateral Agent to be genuine and to have been duly executed by the appropriate
signatory, and (absent manifest error or actual knowledge to the contrary) the
Collateral Agent shall not be required to make any independent investigation
with respect thereto. The Collateral Agent shall, at all times, be free
independently to establish to its reasonable satisfaction the existence or
nonexistence, as the case may be, of any fact the existence or nonexistence of
which shall be a condition to the exercise or enforcement of any right or remedy
under this Agreement or any of the Basic Documents.
 
19

--------------------------------------------------------------------------------


 
(b) The Non-Controlling Party. The Non-Controlling Party shall not be liable to
the Issuing Entity for any action or failure to act by the Controlling Party or
the Collateral Agent in exercising, or failing to exercise, any rights or
remedies hereunder.
 
ARTICLE VII
 
REMEDIES UPON DEFAULT
 
Section 7.01. Remedies upon a Default.  If a Default has occurred, the
Collateral Agent shall, at the written direction of the Controlling Party, take
whatever action at law or in equity as may appear necessary or desirable in the
judgment of the Controlling Party to collect and satisfy all Issuing Entity
Secured Obligations, including, but not limited to, foreclosure upon the Spread
Account Agreement Collateral and all other rights available to secured parties
under applicable law or to enforce performance and observance of any obligation,
agreement or covenant under any of the Basic Documents.
 
Section 7.02. Waiver of Default.  The Controlling Party shall have the sole
right, to be exercised in its complete discretion, to waive any Default by a
writing setting forth the terms, conditions and extent of such waiver signed by
the Controlling Party and delivered to the Collateral Agent, the other Issuing
Entity Secured Party and the Issuing Entity. Any such waiver shall be binding
upon the Non-Controlling Party and the Collateral Agent. Unless such writing
expressly provides to the contrary, any waiver so granted shall extend only to
the specific event or occurrence which gave rise to the Default so waived and
not to any other similar event or occurrence which occurs subsequent to the date
of such waiver.
 
Section 7.03. Restoration of Rights and Remedies.  If the Collateral Agent has
instituted any proceeding to enforce any right or remedy under this Agreement,
and such proceeding has been discontinued or abandoned for any reason, or has
been determined adversely to the Collateral Agent, then and in every such case
the Issuing Entity, the Collateral Agent and each of the Issuing Entity Secured
Parties shall, subject to any determination in such proceeding, be restored
severally and respectively to their former positions hereunder, and thereafter
all rights and remedies of the Issuing Entity Secured Parties shall continue as
though no such proceeding had been instituted.
 
20

--------------------------------------------------------------------------------


 
Section 7.04. No Remedy Exclusive.  No right or remedy herein conferred upon or
reserved to the Collateral Agent, the Controlling Party or either of the Issuing
Entity Secured Parties is intended to be exclusive of any other right or remedy,
and every right or remedy shall, to the extent permitted by law, be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law, in equity or otherwise (but, in each case, shall be
subject to the provisions of this Agreement limiting such remedies), and each
and every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Controlling Party, and the exercise of or the
beginning of the exercise of any right or power or remedy shall not be construed
to be a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01. Further Assurances.  Each party hereto shall take such action and
deliver such instruments to any other party hereto, in addition to the actions
and instruments specifically provided for herein, as may be reasonably requested
or required to effectuate the purpose or provisions of this Agreement or to
confirm or perfect any transaction described or contemplated herein.
 
Section 8.02. Waiver.  Any waiver by any party of any provision of this
Agreement or any right, remedy or option hereunder shall only prevent and stop
such party from thereafter enforcing such provision, right, remedy or option if
such waiver is given in writing and only as to the specific instance and for the
specific purpose for which such waiver was given. The failure or refusal of any
party hereto to insist in any one or more instances, or in a course of dealing,
upon the strict performance of any of the terms or provisions of this Agreement
by any party hereto or the partial exercise of any right, remedy or option
hereunder shall not be construed as a waiver or relinquishment of any such term
or provision, but the same shall continue in full force and effect.
 
Section 8.03. Amendments; Waivers. No amendment, modification, waiver or
supplement to this Agreement or any provision of this Agreement shall in any
event be effective unless the same shall have been made or consented to in
writing by each of the parties hereto and prior written notice shall have been
given to the Rating Agencies; provided, however, that, notwithstanding the
foregoing, for so long as the Insurer shall be the Controlling Party, any
amendments, modifications, waivers or supplements hereto, or to the Spread
Account Agreement Collateral or Spread Account or to any requirement hereunder
to deposit or retain any amounts in such Spread Account or to distribute any
amounts therein as provided in Section 3.03 hereof shall be effective if made or
consented to in writing by the Insurer, the Issuing Entity and the Collateral
Agent (the consent of which shall not be withheld or delayed with respect to any
amendment that does not adversely affect the Collateral Agent) but shall in no
circumstances require the consent of the Trustee or the Noteholders.
 
Section 8.04. Severability.  In the event that any provision of this Agreement
or the application thereof to any party hereto or to any circumstance or in any
jurisdiction governing this Agreement shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation or rule of law, then such
provision shall be deemed inoperative to the extent that it is invalid or
unenforceable and the remainder of this Agreement, and the application of any
such invalid or unenforceable provision to the parties, jurisdictions or
circumstances other than to whom or to which it is held invalid or
unenforceable, shall not be affected thereby nor shall the same affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that the holding by any court of competent jurisdiction
that any remedy pursued by the Collateral Agent, or any of the Issuing Entity
Secured Parties, hereunder is unavailable or unenforceable shall not affect in
any way the ability of the Collateral Agent or any of the Issuing Entity Secured
Parties to pursue any other remedy available to it or them (subject, however, to
the provisions of this Agreement limiting such remedies).
 
21

--------------------------------------------------------------------------------


 
 
Section 8.05. Nonpetition Covenant.  Notwithstanding any prior termination of
this Agreement, each of the parties hereto agrees that it shall not, prior to
one year and one day after the Final Scheduled Distribution Date of the Class
A-3 Notes and payment of all amounts due to the Insurer under the Insurance
Agreement, acquiesce, petition or otherwise invoke or cause the Issuing Entity
or the Seller to invoke the process of the United States of America, any State
or other political subdivision thereof or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government for the purpose of commencing or sustaining a case by or against
the Issuing Entity or the Seller under a federal or state bankruptcy, insolvency
or similar law or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of the Issuing Entity or the
Seller or all or any part of its respective property or assets or ordering the
winding up or liquidation of the affairs of the Issuing Entity or the Seller.
The parties agree that damages will be an inadequate remedy for breach of this
covenant and that this covenant may be specifically enforced.
 
Section 8.06. Notices.  All notices, demands, certificates, requests and
communications hereunder ("notices") shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mails, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, (b) one Business Day after
delivery to an overnight courier, (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:
 

(a)
If to the Issuing Entity:

 
UPFC Auto Receivables Trust 2007-B
c/o Wells Fargo Delaware Trust Company
919 N. Market Street
Suite 700
Wilmington, Delaware 19801
Attention: Corporate Trust Services
Telephone: (302) 575-2004
Facsimile: (302) 575-2006


22

--------------------------------------------------------------------------------


 

(b)
If to the Insurer:

 
Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention: Structured Finance Department - ABS
Telecopy No.: 212-208-3547
Confirmation: 212-668-0340


with a copy to the attention of:
Michael Babick, Managing Director
Telecopy No.: 212-363-1459
Confirmation: 212-208-3407


(in each case in which notice or other communication to the Insurer refers to a
Default or a claim on the Policy or in which failure on the part of the Insurer
to respond shall be deemed to constitute consent or acceptance, then with a copy
to the attention of the General Counsel marked to reflect "Urgent Materials
Enclosed")



(c)
If to the Trustee and the Trust Collateral Agent:

 
Deutsche Bank Trust Company Americas
60 Wall Street, 26th Floor
New York, New York 10005
Facsimile number: (212) 797-8606
Attention: UPFC Auto Receivables Trust 2007-B



(d)
If to the Collateral Agent:

 
Deutsche Bank Trust Company Americas
60 Wall Street, 25th Floor
New York, New York 10005
Facsimile number: (212) 797-8606
Attention: UPFC Auto Receivables Trust 2007-B



(e)
If to Moody's:

 
Moody's Investors Service, Inc.
ABS Monitoring Department
99 Church Street
New York, New York 10007
 
23

--------------------------------------------------------------------------------


 

(f)
If to Standard & Poor's:

 
Standard & Poor's Ratings Services, a division of
The McGraw Hill Companies, Inc.
55 Water Street, 40th Floor
New York, New York 10041
Attention: Asset-Backed Surveillance Department


A copy of each notice given hereunder to any party hereto shall also be given to
(without duplication) the Insurer, the Issuing Entity, the Trustee, the Trust
Collateral Agent and the Collateral Agent. Each party hereto may, by notice
given in accordance herewith to each of the other parties hereto, designate any
further or different address to which subsequent notices shall be sent.
 
Section 8.07. Term of this Agreement.  This Agreement shall take effect on the
Closing Date and shall continue in effect until the Distribution Date occurring
immediately following the Final Termination Date. On the Distribution Date
occurring immediately following the Final Termination Date and after giving
effect to any withdrawals pursuant to Section 3.03 hereof, this Agreement shall
terminate, all obligations of the parties hereunder shall cease and terminate
and the Spread Account Agreement Collateral, if any, held hereunder and not to
be used or applied in discharge of any obligations of the Issuing Entity in
respect of the Issuing Entity Secured Obligations or otherwise under this
Agreement, shall be released to and in favor of the Issuing Entity; provided
that the provisions of Sections 4.06, 4.07 and 8.05 hereof shall survive any
termination of this Agreement and the release of any Spread Account Agreement
Collateral upon such termination.
 
Section 8.08. Assignments; Third-Party Rights; Reinsurance.
 
(a) This Agreement shall be a continuing obligation of the parties hereto and
shall (i) be binding upon the parties and their respective successors and
assigns, and (ii) inure to the benefit of and be enforceable by each Issuing
Entity Secured Party and the Collateral Agent, and by their respective
successors, transferees and assigns. The Issuing Entity may not assign this
Agreement, or delegate any of its duties hereunder, without the prior written
consent of the Controlling Party.
 
(b) The Insurer shall have the right to give participations in its rights under
this Agreement and to enter into contracts of reinsurance with respect to the
Note Policy issued in connection with the Notes, upon such terms and conditions
as the Insurer in its discretion determines, and each such participant or
reinsurer shall be entitled to the benefit of any representation, warranty,
covenant and obligation of each party (other than the Insurer) hereunder as if
such participant or reinsurer was a party hereto and, subject only to such
agreement regarding such reinsurance or participation, shall have the right to
enforce the obligations of each such other party directly hereunder; provided,
however, that no such reinsurance or participation agreement or arrangement
shall relieve the Insurer of its obligations hereunder, under the Basic
Documents to which it is a party or under the Note Policy. In addition, nothing
contained herein shall restrict the Insurer from assigning to any Person
pursuant to any liquidity facility or credit facility any rights of the Insurer
under this Agreement or with respect to any real or personal property or other
interests pledged to the Insurer, or in which the Insurer has a security
interest, in connection with the transactions contemplated hereby.
 
24

--------------------------------------------------------------------------------


 
Section 8.09. Consent of Controlling Party.  In the event that the Controlling
Party's consent is required under the terms hereof or under the terms of any
Basic Document, it is understood and agreed that, except as otherwise provided
expressly herein, the determination whether to grant or withhold such consent
shall be made solely by the Controlling Party in its sole discretion.
 
Section 8.10. Consents to Jurisdiction.  Each of the parties hereto irrevocably
submits to the non-exclusive jurisdiction of the United States District Court
for the Southern District of New York, any court in the state of New York
located in the city and county of New York, and any appellate court from any
thereof, in any action, suit or proceeding brought against it and related to or
in connection with this Agreement, the other Basic Documents or the transactions
contemplated hereunder or thereunder or for recognition or enforcement of any
judgment and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such suit or action or proceeding may be heard
or determined in such New York State court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action, suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. To the extent permitted by applicable law, each of the parties hereby
waives and agrees not to assert by way of motion, as a defense or otherwise in
any such suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or any of the other Basic
Documents or the subject matter hereof or thereof may not be litigated in or by
such courts. The Issuing Entity hereby irrevocably appoints and designates
Deutsche Bank Trust Company Americas, as its true and lawful attorney and duly
authorized agent for acceptance of service of legal process relating hereto. The
Issuing Entity agrees that service of such process upon such Person shall
constitute personal service of such process upon it. Subject to Section 8.05
hereof, nothing contained in this Agreement shall limit or affect the rights of
any party hereto to serve process in any other manner permitted by law or to
start legal proceedings relating to any of the Basic Documents against the
Issuing Entity or its property in the courts of any jurisdiction.
 
Section 8.11. Determination of Adverse Effect.  Any determination of an adverse
effect on the interest of the Issuing Entity Secured Parties or the Noteholders
shall be made without consideration of the availability of funds under the Note
Policy.
 
Section 8.12. Compliance with Laws.  In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Trustee is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Trustee. Accordingly,
each of the parties agrees to provide to the Trustee upon its request from time
to time such identifying information and documentation as may be available for
such party in order to enable the Trustee to comply with Applicable Law.
 
25

--------------------------------------------------------------------------------


 
Section 8.13. Headings.  The headings of articles, sections and paragraphs and
the Table of Contents contained in this Agreement are provided for convenience
only. They form no part of this Agreement and shall not affect its construction
or interpretation.
 
Section 8.14. TRIAL BY JURY WAIVED.  EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER BASIC DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER BASIC
DOCUMENTS TO WHICH IT IS A PARTY, BY AMONG OTHER THINGS, THIS WAIVER.
 
Section 8.15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES UNDER
THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
 
Section 8.16. Counterparts.  This Agreement may be executed in two or more
counterparts by the parties hereto, and each such counterpart shall be
considered an original and all such counterparts shall constitute one and the
same instrument.
 
Section 8.17. Limitation of Liability.  
 
(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been countersigned by Wells Fargo Delaware Trust Company not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuing
Entity and in no event shall Wells Fargo Delaware Trust Company in its
individual capacity or, except as expressly provided in the Trust Agreement, as
Owner Trustee have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuing Entity hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuing Entity. For all
purposes of this Agreement, in the performance of its duties or obligations
hereunder or in the performance of any duties or obligations of the Issuing
Entity hereunder, the Owner Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles V, VI and VII of the Trust
Agreement.
 
(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Deutsche Bank Trust Company Americas, not in
its individual capacity but solely in its capacities as Collateral Agent,
Trustee and Trust Collateral Agent and in no event shall Deutsche Bank Trust
Company Americas, have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuing Entity hereunder or in
any of the certificates, notices or agreements delivered pursuant hereto, as to
all of which recourse shall be had solely to the assets of the Issuing Entity.
 
26

--------------------------------------------------------------------------------


 
[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Spread Account
Agreement as of the date set forth on the first page hereof.
 

        UPFC AUTO RECEIVABLES TRUST 2007-B, as Issuing Entity  
   
    By:  
WELLS FARGO DELAWARE TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee on behalf of the
Issuing Entity.
              By:        

--------------------------------------------------------------------------------

Name:
Title:

           
AMBAC ASSURANCE CORPORATION,
as Insurer
              By:        

--------------------------------------------------------------------------------

Name:
Title:

           
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee, as Trust Collateral Agent and as Collateral Agent
              By:        

--------------------------------------------------------------------------------

Name:
Title:

            By:        

--------------------------------------------------------------------------------

Name:
Title:



Accepted and Agreed with respect to Sections 4.06 and 4.07:
 
 

UNITED AUTO CREDIT CORPORATION                       By:    

--------------------------------------------------------------------------------

Name:
Title:
   

 

--------------------------------------------------------------------------------

 

SCHEDULE A


LEVEL 1, LEVEL 2 AND LEVEL 3 TRIGGER EVENT
CUMULATIVE NET LOSS TESTS AND DELINQUENCY TESTS


Cumulative Net Loss Test
Month
1st Level
2nd Level
3rd Level
1
0.50%
0.61%
0.68%
2
1.00%
1.22%
1.36%
3
1.50%
1.83%
2.04%
4
2.00%
2.44%
2.71%
5
2.50%
3.05%
3.39%
6
3.10%
3.66%
4.07%
7
3.70%
4.27%
4.75%
8
4.30%
4.88%
5.43%
9
4.90%
5.49%
6.11%
10
5.50%
6.10%
6.78%
11
6.10%
6.71%
7.46%
12
6.70%
7.32%
8.14%
13
7.20%
7.93%
8.82%
14
7.70%
8.54%
9.50%
15
8.20%
9.15%
10.18%
16
8.70%
9.76%
10.85%
17
9.20%
10.36%
11.53%
18
9.70%
10.98%
12.21%
19
10.20%
11.59%
12.89%
20
10.70%
12.19%
13.57%
21
11.20%
12.80%
14.25%
22
11.70%
13.42%
14.92%
23
12.20%
14.02%
15.60%
24
12.60%
14.63%
16.28%
25
12.90%
14.94%
16.62%
26
13.10%
15.24%
16.96%
27
13.30%
15.55%
17.30%
28
13.50%
15.85%
17.64%
29
13.70%
16.16%
17.98%
30
13.90%
16.46%
18.32%
31
14.10%
16.76%
18.65%
32
14.30%
17.07%
18.99%
33
14.50%
17.38%
19.33%
34
14.70%
17.68%
19.67%
35
14.90%
17.99%
20.01%
36 and on
15.10%
18.29%
20.35%


 
 

--------------------------------------------------------------------------------

 
 
 

60+ Day Delinquency Test
Month
1st Level
2nd Level
3rd Level
1
3.00%
3.63%
4.00%
2
3.00%
3.63%
4.00%
3
3.00%
3.63%
4.00%
4
3.00%
3.63%
4.00%
5
3.00%
3.63%
4.00%
6
3.00%
3.63%
4.00%
7
3.00%
3.63%
4.00%
8
3.00%
3.63%
4.00%
9
3.00%
3.63%
4.00%
10
3.00%
3.63%
4.00%
11
3.00%
3.63%
4.00%
12
3.00%
3.63%
4.00%
13
4.00%
4.63%
5.00%
14
4.00%
4.63%
5.00%
15
4.00%
4.63%
5.00%
16
4.00%
4.63%
5.00%
17
4.00%
4.63%
5.00%
18
4.00%
4.63%
5.00%
19
4.00%
4.63%
5.00%
20
4.00%
4.63%
5.00%
21
4.00%
4.63%
5.00%
22
4.00%
4.63%
5.00%
23
4.00%
4.63%
5.00%
24
4.00%
4.63%
5.00%
25
4.00%
4.63%
5.00%
26
4.00%
4.63%
5.00%
27
4.00%
4.63%
5.00%
28
4.00%
4.63%
5.00%
29
4.00%
4.63%
5.00%
30
4.00%
4.63%
5.00%
31
5.00%
5.63%
6.00%
32
5.00%
5.63%
6.00%
33
5.00%
5.63%
6.00%
34
5.00%
5.63%
6.00%
35
5.00%
5.63%
6.00%
36 and on
5.00%
5.63%
6.00%

 

--------------------------------------------------------------------------------

